Citation Nr: 1132667	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-20 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a cervical spine disorder (originally claimed as a neck disorder). 

3.  Entitlement to service connection for Achilles tendonitis of both ankles. 

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from November 1979 to April 1982. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  By that rating action, the RO, in part, denied the Veteran's claims of entitlement to service connection for low back and cervical spine disorders (originally claimed as a neck disorder), Achilles tendonitis of both ankles, and sinusitis.  The Veteran appealed the RO's October 2007 rating action to the Board.  Jurisdiction of the appeal currently resides with the Boston, Massachusetts RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development is necessary prior to further appellate review of the claims for service connection for low back and cervical spine (originally claimed as a neck disorder), Achilles tendonitis of both ankles, and sinusitis in accordance with the directives below.

The Appellant maintains that he currently has low back and cervical spine disorders, Achilles tendonitis of both ankles, and sinusitis that had their onset during his period of active military service and that are etiologically related thereto.  Specifically, he contends that he injured his low back after he fell down the stairs in early May 1980.  He maintains that during service, he snapped his neck after he fell backwards and that he has experienced continuous neck pain and stiffness since that time.  He argues that his bilateral Achilles tendonitis had its onset during a 15-mile march during basic training.  (See VA Form 9, Veteran's Substantive Appeal, received by the RO in June 2009).  

Service treatment records (STRs) show that in early January 1980, the Veteran complained of right ankle pain.  An assessment of tendonitis was entered.  In late January 1980, the Veteran was seen for symptoms, such as sinus congestion, that were diagnosed as a mild upper respiratory infection/acute respiratory disease (ARD).  The examiner noted that he smoked one pack of cigarettes a day.  In early February 1980, an assessment of ARD was entered.  In mid-February 1980, the Veteran complained of right and left ankle heel pain with the left being greater than the right. An assessment of Achilles tendonitis was entered.  The Veteran was given bilateral gel casts to wear for the next seven (7) days.  

In May 1980, the Veteran complained of having low back pain that had its onset one day previously after he had fallen down the stairs and landed on his back.  The examiner entered an assessment of injury to [the] back that had caused some muscle trauma.  The Veteran was referred to the Army Medical Clinic (AMC) for a follow-up.  When examined at the AMC, the Veteran had full range of motion of his back.  A neurological examination was within normal limits.  The examiner entered an impression of muscle spasm.  The Veteran was prescribed the medication, Robaxin.  He was instructed not to engage in any lifting or running.  

In early August 1980, the Veteran presented to the emergency room after he had fallen and injured his head.  At that time, he was found to have been neurologically intact. There was no clinical evidence of any low back or neck pathology.  An impression of head contusion was entered.  

In January 1981, the Veteran complained of having flu-like symptoms for the previous three (3) days.  An examination of the Veteran showed some redness in his throat.  The examining clinician entered an assessment of possible viral syndrome, possible flu was entered.  In March 1981, the Veteran presented to the emergency room with a laceration to his head after he jumped into a foxhole and hit his head against his helmet.  The Veteran complained of neck pain on motion.  A physical evaluation revealed the presence of a one and one-half inch deep laceration in the occipital scalp.  A diagnosis with respect to the Veteran's neck was not entered. 

A March 1982 Chapter 5 examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had sinusitis, recurrent back pain, arthritis, rheumatism, or bursitis and any other bone or joint deformity.  He indicated that he had had broken bones and leg cramps.  The examining physician noted that the Veteran had had leg cramps-tendonitis in basic [training] that was not considered disabling.  With regards to the Veteran's fractured bones, the examining physician noted that the Veteran had sustained multiple phalangeal fractures.  On an April 1982 Statement of Medical Condition, the Veteran stated that his medical condition had changed and referenced numbness in his left ring finger.  

Post-service VA treatment records, dated from June 1982 to October 2007, are of record.  VA x-ray interpretations of the lumbar and cervical spine, dated in July 1992, contain impressions of generalized disc bulge at L4-5 with central prominence, herniated right disc at L5/S1 and hypertrophic degenerative joint disease C5/6, which was thought to have been the basis of an old injury, respectively.  A February 2005 VA treatment report shows that the Veteran reported having a "'pinched nerve'" in his low back from a motor vehicle accident that had occurred 20 years previously (i.e., 1985).  An assessment of exacerbation of chronic low back pain, questionable left L4-5 radiculopathy was entered.  In May 2005, a VA neurologist, who had not reviewed the claims file, to include the above-cited STRs, concluded that the Veteran's low back pain was musculo-skeletal in origin.   VA reports, dated in September and October 2007, reflect that the Veteran has more recently been diagnosed as having cervical spondylosis without radiculopathy (September 2007) and lumbago and chronic sinusitis, respectively.  

In view of the foregoing STRs and post-service medical evidence, the Board finds that VA medical examinations and opinions are necessary to determine the etiology of any currently present low back and cervical spine disorders, Achilles tendonitis of both ankles, and sinusitis, to include whether any of the above-cited disorders, if present, had their onset during, or are etiologically related to, the Veteran's period of active military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

In addition, a March 2007 VA treatment record, submitted in conjunction with the instant service connection claims, show that the Veteran has applied to the Social Security Administration (SSA) for disability benefits as a result of the claimed disorders currently on appeal.  These records have not been associated with the claims files.  Because these records might contain evidence that establishes an etiological relationship between the claimed disorders on appeal and the Veteran's period of active military service, the Board finds that a remand is necessary to obtain such records and associate them with the Veteran's claims files.  VA has a duty to obtain SSA records when they may be relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the RO/AMC should contact the SSA and obtain and associate with the claims files copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

Finally, a September 2007 VA treatment record also indicates that the Veteran participated in a Compensated Work Therapy (CWT) program at the Providence, Rhode Island VA Medical Center (VAMC).  The CWT program reports are not of record.  As they may contain evidence pertaining to the etiology of the claimed disorders on appeal, the RO/AMC should attempt to obtain them on remand.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Income or Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with those award letters.  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.

2.  Obtain the Veteran's records from the CWT program at the Providence, Rhode Island VAMC.  If such records are unavailable, the RO must indicated the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them.  

3.  After the requested development in directives 1 and 2 have been completed and any additional evidence has been acquired and associated with the claims files, schedule the Veteran for a VA orthopedic examination.  The following considerations will govern the examination:
   
a. The claims files must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.
   
b. The examiner should review the Veteran's statements, as well as his STRs, in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.
   
c. After reviewing the records, examining the Veteran and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:
   
Are any currently present low back and cervical spine disorders (originally claimed as a neck disorder) and bilateral Achilles tendonitis of both ankles etiologically related to the Veteran's period of active military service (November 1979 to April 1982) or had their onset therein or within the initial post-service year? 
   
In formulating the foregoing opinion, the VA orthopedic examiner is requested to comment on the following evidence:

(i) STRs, dated in January and February 1980, wherein the Veteran had complained of right ankle pain and bilateral ankle pain.  Assessment of tendonitis and Achilles tendonitis were entered, respectively; 

(ii) A May 1980 service treatment record (STR), reflecting that the Veteran complained of low back after he fell down a flight of stairs.  Impressions of assessment of injury to [the] back that had caused some muscle trauma and muscle spasm were recorded; 

(iii) March 1982 Chapter 5 examination report, reflecting that the Veteran's spine and lower extremities were evaluated as "normal;" 

(iv) March 1982 Report of Medical History, wherein the Veteran denied having any recurrent back pain and any other bone or joint deformity;

(v) VA x-ray interpretations of the lumbar and cervical spine, dated in July 1992, containing an  impression of generalized disc bulge at L4-5 with central prominence, herniated right disc at L5/S1 and hypertrophic degenerative joint disease C5/6, which was thought to have been the basis of an old injury, respectively.

(vi) February 2005 VA treatment report showing that the Veteran reported having a "'pinched nerve'" in his low back from a motor vehicle accident that had occurred 20 years previously (i.e., 1985).  An assessment of exacerbation of chronic low back pain, questionable left L4-5 radiculopathy was entered; and 

(vii) May 2005 VA treatment report, containing a VA neurologist's opinion that the Veteran's low back pain was musculo-skeletal in origin.   

A complete rationale for all opinions expressed must  be provided in a typewritten report. 

4.  Schedule the Veteran for an examination by an appropriate medical specialist to determine the nature and extent of his sinusitis.  The following considerations will govern the examination:
   
a. The claims files must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.
   
b. The examiner should review the Veteran's statements, as well as his STRs, in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.
   
c. After reviewing the records, examining the Veteran and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:
   
Is any currently present sinusitis (etiologically related to the Veteran's period of active military service (November 1979 to April 1982) or had had its onset therein or within the initial post-service year? 
   
In formulating the foregoing opinion, the VA examiner is requested to comment on the following evidence:

(i) STRs, dated in January and February 1980, containing assessments of the mild upper respiratory infection/ARD;

(ii) March 1982 Chapter 5 examination report reflecting that the Veteran's sinuses were evaluated as "normal" and, 

(iii) A March 1982 Report of Medical History, wherein the Veteran denied having had sinusitis.

A complete rationale for all opinions expressed must be provided in a typewritten report. 

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above-cited examinations and to cooperate in the development of his service connection claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO should readjudicate the Veteran's claims for service connection for low back and cervical spine disorders (originally claimed as a neck disorder), Achilles tendonitis of both ankles, and sinusitis on the basis of all evidence of record and all applicable laws and regulations.

If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



